THE    ATTORNEY              GENERAL
                          OF TEXAS
                          AU-N   11,   ~EXA%


-
                             rr 17. 1939
    Bmorabl*#tort&u hag
    Bnwtiva nuotory


                                       opinlomUe.6-k,66
                                       starYaQbwah&p  In ho&or
                                           riottrmaat ?J8tam




        ow l ub8r     or th A*tinrmt           Qetou   8s 0 oonfstioe
        li h h Oo Lp lo yQenL




             RubQivblon4 go'cwldorthat 8 tmohar rb, *itJ&a &My
    (90)10~8 dtu ~~ptaabair lB 1937,lloetednot to boome l mmbor,
    m na b lp g lio etto    n l neBbl)r at the bo&mla~ of any am
    l
    .LOl               tobwoar
          you, but withot olda ior prtouour100 onait.